350 Ill. App. 319 (1953)
113 N.E.2d 74
Lela J. Ruspantini, Executrix of Estate of Italo Ruspantini, Deceased, Appellant and Counter-defendant,
v.
Samuel Steffek, Appellee and Counterclaimant.
Gen. No. 45,549.
Illinois Appellate Court.
Opinion filed May 11, 1953.
Released for publication June 16, 1953.
Burt A. Crowe, for appellant.
Carl E. Abrahamson, of counsel.
Philip E. Ryan, and Thomas C. Hollywood, for appellee.
Ode Rankin, and Philip E. Ryan, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE NIEMEYER.
Affirmed upon filing by plaintiff (original defendant) of remittitur of $5,000; otherwise reversed and remanded for new trial.
Not to be published in full.